                 Case 2:20-cv-00205-RAJ Document 11 Filed 01/13/21 Page 1 of 4




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   NORTHWEST ADMINISTRATORS INC.,
11                  Plaintiff,
                                                        Case No. 2:20-cv-00205-RAJ
12          v.
                                                        ORDER
13   HAROLD SMITH & SON, INC., a
14   California corporation,

15                  Defendant.
16
                                      I.   INTRODUCTION
17
            This matter is before the Court on Plaintiff’s motion for default judgment. Dkt.
18
     # 8. Having reviewed the record, the Court GRANTS the motion and directs the clerk to
19
     enter default judgment as directed at the end of this Order.
20
                                       II. BACKGROUND
21
            Plaintiff Northwest Administrators Inc. is the authorized administrative agency for
22
     and the assignee of the Western Conference of Teamsters Pension Trust Fund (“Trust”).
23
     Dkt. # 1 ¶ 1. The Trust provides retirement benefits to eligible participants. Id. ¶ 2.
24
     Defendant Harold Smith & Son Inc., a California corporation, entered a collective
25
     bargaining agreement with Local 315 of the International Brotherhood of Teamsters. Id.
26
     ¶¶ 5-6. Under that agreement, Defendant is required to report and pay monthly
27
28   ORDER – 1
              Case 2:20-cv-00205-RAJ Document 11 Filed 01/13/21 Page 2 of 4




1    contributions to the Trust. Id. ¶ 6. The agreement further provides that Defendant shall
2    pay 20 percent of all delinquent contributions to the Trust as liquidated damages. Id. ¶ 7.
3    Defendant shall also pay interest, attorney’s fees, and costs that the Trust incurs in
4    obtaining Defendant’s unpaid obligations. Id.
5           Plaintiff is now suing Defendant for failing to pay its Trust contributions on time.
6    Plaintiff claims that Defendant was late for two contribution periods, November 2019 and
7    December 2019. Dkt. # 8 ¶ 11. For the November 2019 period, Defendant’s contribution
8    was due on December 10, 2019, but it was ultimately received months later, on February
9    21, 2020. Dkt. # 9-1 at 18. For the December 2019 period, Defendant’s contribution was
10   due on January 10, 2020, but it was ultimately received more than a month later, on
11   February 24, 2020. Id. For these late payments, Plaintiff seeks liquidated damages,
12   interest, attorney’s fees, and costs. Dkt. # 8 ¶¶ 11-12.
13          Plaintiff filed a complaint in this Court on February 10, 2020. Dkt. # 1.
14   Defendant’s registered agent, Pam Raybould, was properly served on February 20, 2020.
15   Dkt. # 5. Defendant failed to respond to the complaint, and Plaintiff moved for an entry
16   of default on March 30, 2020. Dkt. # 6. The Clerk granted the motion and entered
17   default the next day. Dkt. # 7. Plaintiff has since moved for default judgment, Dkt. # 8,
18   and Defendant has again failed to respond.
19                                  III. LEGAL STANDARD
20          At the default judgment stage, a court presumes all well-pleaded factual allegations
21   are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
22   917-18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d 899, 906 (9th
23   Cir. 2002). The entry of default judgment under Rule 55(b) is “an extreme measure,” and
24   disfavored cases should be decided on their merits whenever reasonably possible. Cmty.
25   Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002); see also Westchester Fire Ins.
26   Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
27          In addition, Federal Rule of Civil Procedure 55(b)(1) permits a court to enter
28   ORDER – 2
                 Case 2:20-cv-00205-RAJ Document 11 Filed 01/13/21 Page 3 of 4




1    default judgment when a plaintiff’s claim “is for a sum certain or a sum that can be made
2    certain by computation.” Fed. R. Civ. P. 55(b)(1). In moving a court for default
3    judgment, a plaintiff must submit evidence supporting the claims for a particular sum of
4    damages. Fed. R. Civ. P. 55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks
5    is “a liquidated sum or capable of mathematical calculation,” then the court must hold a
6    hearing or otherwise ensure that the damage award is appropriate, reasonable, and
7    demonstrated by evidence. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981); see
8    also Getty Images (US), Inc. v. Virtual Clinics, No. 2:13-cv-00626-JLR, 2014 WL
9    358412, at *2 (W.D. Wash. Jan. 31, 2014). In determining damages, a court can rely on
10   declarations submitted by a plaintiff. Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d
11   1046 (N.D. Cal. 2010). Where there is evidence establishing a defendant’s liability, a
12   court has discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616
13   F.2d 1089, 1092 (9th Cir. 1980); see also Alan Neuman Productions, Inc. v. Albright, 862
14   F.2d 1388, 1392 (9th Cir. 1988). Because deciding for or against default judgment is
15   within a court’s discretion, a defendant’s default does not de facto entitle a plaintiff to a
16   court-ordered judgment. Curtis v. Illumination Arts, Inc., 33 F. Supp. 3d 1200, 1210-11
17   (W.D. Wash. 2014).
18                                        IV. DISCUSSION
19             Plaintiff’s evidence establishes that Defendant was indeed delinquent in paying its
20   Trust contributions for the November 2019 and December 2019 periods. Dkt. # 8 ¶ 11;
21   Dkt. # 9 ¶ 12; Dkt. # 9-1 at 18. Under the Western Conference of Teamsters Pension
22   Trust Agreement and Declaration of Trust, if Defendant is delinquent in payment, it must
23   pay liquidated damages equal to twenty percent of delinquently paid contributions,
24   interest on the amount due, as well as attorney’s fees and costs. Dkt. # 9-1 at 5. The
25   interest rate at the time the contributions were due was five percent per annum. Dkt. # 8-
26   1 at 6.
27             For the November 2019 period, Plaintiff’s evidence shows that Defendant owed
28   ORDER – 3
              Case 2:20-cv-00205-RAJ Document 11 Filed 01/13/21 Page 4 of 4




1    $19,115.25 on December 10, 2019. Dkt. # 9-1 at 18. But Defendant was delinquent and
2    paid that amount months later, on February 21, 2020, incurring liquidated damages at the
3    rate of 20 percent on the amount due. Id. Similarly, for the December 2019 period,
4    Defendant owed $13,349.00 on January 10, 2020. Id. Defendant was delinquent yet
5    again and paid that amount more than a month later, on February 24, 2020, incurring
6    liquidated damages of 20 percent on the amount due. Id. In total, Plaintiff has shown
7    that Defendant owes $6,492.85 in liquidated damages. Id. Moreover, Plaintiff has also
8    shown that given a rate of 5 percent per annum, Defendant owes interest in the amount of
9    $273.44. Id.
10          Finally, Plaintiff has presented evidence of attorney’s fees and costs. Dkt. # 8-1 at
11   8. In accordance with Trustees of the Const. Indus. & Laborers Health & Welfare Trust
12   v. Redland Ins. Co., 460 F.3d 1253, 1256-57 (9th Cir. 2006), the Court awards the hourly
13   fees of both Plaintiff’s counsel and counsel’s hourly-billing support staff. The Court
14   finds that Plaintiff’s evidence supports an attorney fee award of $888 and costs of $495.
15   Dkt. # 8-1 at 8.
16                                     V. CONCLUSION
17          For the reasons stated above, it is hereby ORDERED that:
18          (1) Default judgment is entered in favor of Northwest Administrators Inc. and
19          against Harold Smith & Son Inc., and
20          (2) Default judgment is for the total amount of $8,149.29.
21
            DATED this 13th day of January, 2021.
22
23
24
                                                      A
                                                      The Honorable Richard A. Jones
25
                                                      United States District Judge
26
27
28   ORDER – 4
